J-S37007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES GRAY                                 :
                                               :
                       Appellant               :   No. 606 EDA 2021

        Appeal from the Judgment of Sentence Entered January 26, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008947-2019


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 25, 2022

        James Gray appeals from the judgment of sentence imposed following

his conviction of aggravated assault, possession of an instrument of crime

(“PIC”), simple assault and recklessly endangering another person (“REAP”).1

Gray now challenges the sufficiency of the evidence supporting his aggravated

assault conviction. We affirm.

        On October 11, 2019, Gray and Jonathan McLean were working for Killer

Drains Plumbing to repair holes in the sidewalk on Boyer Street in Philadelphia.

The two men were the only people in the area, and their supervisor was

positioned at least 100 feet away. Gray was standing in the bed of a pick-up


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2702(a)(4), 907, 2701, 2705.
J-S37007-21


truck shoveling cement into buckets. McLean would then take the filled

buckets to their supervisor, who poured the cement into the holes. At some

point during the day, McLean told Gray that he was waiting for Gray to put

cement into the buckets. Gray angrily asked McLean, “What did you just say?”

McLean then turned away from Gray. McLean had no memory of the ensuing

events until he woke up on the sidewalk bleeding.

      When McLean awoke, he asked Gray what had happened and received

no answer. When the men’s supervisor saw McLean’s injuries, he took McLean

to the hospital. McLean suffered injuries to his face, nose and the back of his

head, as well as a fractured frontal bone.

      Several days later, McLean reported the incident to police. Police

subsequently obtained an arrest warrant; Gray was arrested and charged with

aggravated assault, graded as a first-degree felony; aggravated assault,

graded as a second-degree felony; PIC; simple assault and REAP.

      Following a bench trial on September 10, 2020, the trial court found

Gray not guilty of aggravated assault, graded as a first-degree felony, and

convicted Gray of the remaining charges. The trial court deferred sentencing

for completion of a pre-sentence investigation report and a mental health

assessment.

      On January 26, 2021, the trial court sentenced Gray to 3 to 6 years in

prison, with credit for time served, followed by a maximum of 4 years of




                                     -2-
J-S37007-21


probation for his aggravated assault conviction.2 For his PIC conviction, the

trial court imposed a prison term of 1 to 3 years. The trial court also sentenced

Gray to a maximum of 2 years of probation for his REAP conviction. The court

directed the prison terms to run consecutive to one another and the

probationary terms to run concurrently with one another.

       Gray filed a timely post-sentence motion challenging, inter alia, the

discretionary aspects of his sentence. The trial court granted the motion in

part and denied the motion in part. On February 23, 2021, the trial court

entered an amended sentencing order directing the prison sentences to run

concurrently with one another. Gray filed a timely notice of appeal and court-

ordered Pa.R.A.P. 1925(b) concise statement of matters complained of on

appeal.

       On appeal, Gray argues the evidence was insufficient to sustain his

conviction of aggravated assault.3 Gray claims that the evidence against him

was circumstantial and also supported an interpretation that the incident was


____________________________________________


2 The simple assault and aggravated assault convictions merged for
sentencing purposes.

3 In his appellate brief, Gray does not specify which conviction or convictions
he intends to challenge, nor does he set forth the elements of any of the
offenses. Instead, Gray asserts that “his convictions must be vacated.”
Appellant’s Brief at 10. In his Rule 1925(b) concise statement, Gray
challenged the sufficiency of the evidence supporting his aggravated assault
conviction. We therefore limit our review of Gray’s argument accordingly. See
Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa. Super. 2020)
(stating that “any issue not raised in a Rule 1925(b) statement will be deemed
waived for appellate review.”).

                                           -3-
J-S37007-21


accidental. See Appellant’s Brief at 10, 13. Gray points to McLean’s testimony

that initially McLean was unsure whether he had been struck intentionally or

accidentally and the fact that McLean declined to report the incident to police

until several days later. See id. at 13-14. Gray also asserts that a statement

he made on the prison phone was not an admission of guilt, but rather, an

ambiguous statement offered without context. See id. at 14-15. According to

Gray, his failure to apologize to McLean cannot be indicative of his guilt. See

id. at 15.

      In reviewing sufficiency challenges, our standard of review is deferential

to the fact finder:

            As a general matter, our standard of review of sufficiency
      claims requires that we evaluate the record in the light most
      favorable to the verdict winner giving the prosecution the benefit
      of all reasonable inferences to be drawn from the evidence.
      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant’s guilt is
      to be resolved by the fact finder unless the evidence is so weak
      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

            The Commonwealth may sustain its burden by means of
      wholly circumstantial evidence. Accordingly, the fact that the
      evidence establishing a defendant’s participation in a crime is
      circumstantial does not preclude a conviction where the evidence
      coupled with the reasonable inferences drawn therefrom
      overcomes the presumption of innocence. Significantly, we may
      not substitute our judgment for that of the fact finder; thus, so
      long as the evidence adduced, accepted in the light most favorable
      to the Commonwealth, demonstrates the respective elements of
      a defendant’s crimes beyond a reasonable doubt, the appellant’s
      convictions will be upheld.

                                     -4-
J-S37007-21



Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa. Super. 2010)

(citation and brackets omitted).

      A person is guilty of aggravated assault, graded as a second-degree

felony, if he “attempts to cause or intentionally or knowingly causes bodily

injury to another with a deadly weapon.” 18 Pa.C.S.A. § 2702(a)(4). “Bodily

injury” is defined as an “[i]mpairment of physical condition or substantial

pain.” Id. § 2301. “An intent ordinarily must be proven through circumstantial

evidence and inferred from acts, conduct or attendant circumstances.”

Commonwealth v. Fortune, 68 A.3d 980, 984 (Pa. Super. 2013) (en banc).

      The evidence presented during the bench trial, viewed in the light most

favorable to the Commonwealth as the verdict winner, was sufficient to enable

the trial court to conclude that Gray intentionally or knowingly caused bodily

injury to McLean. McLean testified that he began working for Killer Drains

Plumbing in September 2019, and he had a good relationship with Gray prior

to the date of this incident. See N.T., Bench Trial, 9/10/20, at 16-17. On

October 11, 2019, McLean, Gray and their supervisor were pouring cement to

fill holes in the sidewalk. See id. at 17-18. McLean described James standing

in the bed of a pick-up truck with a shovel in his hand while McLean stood on

the sidewalk next to the truck. See id. at 18-19, 21; see also id. at 19

(wherein McLean stated that their supervisor was about 100 feet away at that

time). McLean was holding two buckets and told Gray that he was waiting for

Gray to fill the buckets with cement. See id. at 18, 20. According to McLean,

                                    -5-
J-S37007-21


Gray asked McLean what he had said “in an anger attitude.” Id. at 19. McLean

could not remember what next transpired, until he woke up on the sidewalk

bleeding. See id. at 21.

       When McLean awoke, he felt pain in his forehead, nose, mouth and the

back of his head. See id. at 22-23. McLean testified that a neighbor offered

him a drink of water and a rag to wipe his face. See id. According to McLean,

he had asked Gray what had happened but got no response, nor did Gray offer

any assistance. See id. at 23; see also id. at 42 (wherein McLean testified

that Gray never apologized to him). McLean’s supervisor then took McLean to

the emergency room, where he learned that he had suffered a fracture to the

frontal bone. See id. at 23-24.4 The Commonwealth introduced into evidence

photographs of McLean’s injuries and McLean medical records. See id. at 30-

31 (wherein photographs depicting McLean’s injuries were admitted into

evidence as Exhibit C-6(c), (d), (e), and (f)); id. at 75 (wherein the parties

stipulated to the entry of McLean’s hospital records as Exhibit C-10).

       McLean testified that he went to the police station on the Sunday after

the incident to report the assault. See id. at 31. The case was transferred to

another district, and McLean spoke with a detective a few days later. See id.



____________________________________________


4  McLean spent three to four weeks recovering from his injuries, and
experienced headaches and memory loss. See N.T., Bench Trial, 9/10/20, at
25, 33-34. McLean indicated that he had tried to return to work on one
occasion, but he had flashbacks and no longer felt comfortable working with
Killer Drains Plumbing. See id. at 25-26.

                                           -6-
J-S37007-21


at 32. The parties stipulated that when police executed the arrest warrant on

November 21, 2019, Gray “attempted to flee with such force that he

repeatedly pulled away tearing his clothing. He made it about 10-15 feet away

until he was finally apprehended.” Id. at 71.

       The Commonwealth also introduced an audio recording of a call Gray

made from prison on the day of his preliminary hearing. See id. at 72 (wherein

the Commonwealth introduced the disc into evidence as Exhibit C-14). During

the call, Gray said, “He didn’t see me hit him.” Id. at 75.5 The trial court, as

finder of fact, was free to weigh this evidence in light of the surrounding

circumstances.

       In support of his contention, Gray cites Commonwealth v. Bybel,

wherein our Supreme Court concluded there was insufficient evidence

supporting the appellant’s conviction, where his guilt was “not the only

reasonable interpretation of the facts adduced against him.” 611 A.2d 188,

189 (Pa. 1992). The Bybel case is readily distinguishable from the facts at

hand. In Bybel, a motorcyclist was found dead near a path crossing Bybel’s

land; Bybel previously had threatened motorcyclists who trespassed on his



____________________________________________


5 Gray’s counsel did not object to the audio recording’s admission into
evidence. However, counsel moved for a judgment of acquittal, arguing, in
part, that the recording “means absolutely nothing” because discerning Gray’s
meaning in making the statement requires speculation. N.T., Bench Trial,
9/10/20, at 76. After hearing counsel’s remaining arguments and rebuttal by
the Commonwealth, the trial court denied Gray’s motion for judgment of
acquittal. See id. at 84.

                                           -7-
J-S37007-21


property; and the murder weapon—a .22 caliber rifle—was subsequently

found in Bybel’s basement. See id. However, there was no evidence

establishing either Bybel’s presence at the scene, or his possession of the rifle

at the time of the shooting. See id.; see also id. (noting that Bybel’s rifle

had been confiscated 7 months prior and was later released to his daughter).

Here, in contrast to Bybel, the evidence presented during Gray’s bench trial

established Gray was in possession of the shovel used to hit McLean, and he

was the only person close enough to McLean to deliver the blow. Under the

totality of the circumstances, a reasonable fact finder could conclude that Gray

hit McLean in the back of the head with a shovel, with the intent to cause

bodily harm.

      As we find Gray’s sole issue on appeal merits no relief, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2022



                                      -8-